EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jackie Reed on 5/3/2022.
The application has been amended as follows: 
CANCEL claims 1, 3, 4.
AMEND Claim 2. A method of treating glioblastoma with a drug selected from the group consisting of SRC inhibitor, FAK inhibitor and RhoA inhibitor in an eligible subject in need thereof comprising


i) determining the expression level of CD90 in a sample comprising glioblastoma cells obtained from the subject, 
ii) comparing the expression level determined at step i) with a predetermined reference level, 
iii) identifying that the subject is eligible for treatment when the expression level determined at step i) is higher than the predetermined reference level, and 
iv) administering a therapeutically effective amount of the drug selected from the group consisting of SRC inhibitor, FAK inhibitor and RhoA inhibitor to the subject, wherein the therapeutically effective amount is sufficient to inhibit at least one property of the glioblastoma cells selected from the group consisting of cell adhesion, migration and invasion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has claimed a subgenus of glioblastoma, in which the glioblastoma cells express higher levels of CD90, that has not been taught in the art and is not known to be treated with the inhibitors described. The art of record clearly demonstrates that treating generic glioblastoma is extremely difficult and predicting patients that respond is highly unpredictable. Applicant has shown that the subgenus claimed will respond to treatment which is not predictable based on the prior art and the knowledge of a PHOSITA. As such the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2 and 6-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629            

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629